DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Regarding claim 1, Applicant recites “an inorganic film having a first portion disposed on covering a side face of the seal material” in lines 5-6 of the claim.  However, it is unclear as to what “a first portion disposed on covering a side face of the seal material” is referring to since the phrase “disposed on covering a side face of the seal material” does not clearly describe the structure of “a first portion” and how it is disposed relative to “a side face of the seal material.”  It is not clearly understood how “a first portion” can be “disposed on covering a side face of the seal material.”  Therefore, the recitation of “an inorganic film having a first portion disposed on covering a side face of the seal material” renders the claim as a whole to be indefinite.  For the purposes of examination, the recitation of “an inorganic film having a first portion disposed on covering a side face of the seal material” will be interpreted as “an inorganic film having a first portion disposed on a side covering a side face of the seal material.”  Claims 2-6 and 8 are rejected as being dependent on claim 1.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba (U.S. 2012/0113333) and Ko et al. (U.S. 2017/0162531).

Regarding claim 1, Oba discloses an electro-optical device (100, Fig. 2A; page 3, para [0035]) comprising:
	a pair of substrates (10w and 20w, Fig. 5; page 4, para [0049]);
	a seal material (107, Fig. 5B; page 3, para [0038]) disposed between the pair of substrates (10w and 20w, Fig. 5);
	an inter-substrate conductive member (109b, Fig. 5B; page 6, para [0067]) disposed spaced apart from the seal material (107, Fig. 5B); and


Oba does not expressly disclose that the resin film (109d, Fig. 5B) is an inorganic film.  However, Oba discloses that the resin film (109d, Fig. 5B) functions as a filler material where conductive 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the inorganic filler material (Ko: Fig. 1; page 2, para [0019]) of the anisotropic conductive film (Ko: 10, Fig. 1) of Ko in the resin film (Oba: 109d, Fig. 5B) of Oba such that the resin film (Oba: 109d, Fig. 5B) is configured as an inorganic film comprising the inorganic filler material (Ko: Fig. 1; page 2, para [0019]) in order to obtain the benefits of effectively dispersing the conductive particles (Oba: Fig. 5B; page 1, para [0015]) of the inter-substrate conductive member (Oba: 109b, Fig. 5B) of Oba in the inorganic film (Oba: 109d, Fig. 5B) to improve conductivity as taught by Ko (page 7, para [0086]).






Annotated Fig. 5B of Oba 
[AltContent: textbox (first portion of inorganic film 109d (curved surface portion of 109d to the left of 109b) disposed on a side covering a side face of the seal material (left vertical side face of seal material 107))][AltContent: arrow][AltContent: textbox (second portion of inorganic film 109d (curved surface portion of 109d to the right of 109b) disposed on a side face of the inter-substrate conductive member 109b (right side face of 109b))][AltContent: arrow]
    PNG
    media_image1.png
    589
    878
    media_image1.png
    Greyscale



Regarding claim 3, Oba as modified by Ko discloses an electro-optical device with all the limitations of claim 1 above and further discloses the electro-optical device comprising four of the inter-substrate conductive members (Oba: 109/109b, Figs. 4A and 5B), wherein
	two or more of the inter-substrate conductive members (Oba: 109/109b, Figs. 4A and 5B) of the four of the inter-substrate conductive members are spaced apart from the seal material (Oba: 107, Figs. 4A and 5B).


 
Regarding claim 6, Oba as modified by Ko discloses an electronic apparatus (Oba: 110, Fig. 11A; page 10, para [0097]), comprising the electro-optical device (Oba: 100, Figs. 2A and 11A) according to claim 1.

Regarding claim 8, Oba as modified by Ko discloses an electro-optical device with all the limitations above and further discloses:
	an interlayer insulating film (Oba: 41, Fig. 5B; page 5, para [0051]) disposed in one of the pair of the substrates (Oba: such as 10w, Fig. 5B); and
	a counter electrode (Oba: 21, Fig. 5B; page 3, para [0042]) disposed in the other of the pair of substrates (Oba: such as 20w, Fig. 5A), 
	wherein the inorganic film (Oba: 109d, Fig. 5B) has a third portion (Oba: bottom surface portion of 109d, Fig. 5B) disposed on the interlayer insulating film (Oba: 41, Fig. 5B) and a fourth portion (Oba: upper surface portion of 109d, Fig. 5B) disposed on the counter electrode (Oba: 21, Fig. 5B).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oba (U.S. 2012/0113333) and Ko et al. (U.S. 2017/0162531) as applied to claim 1 above and further in view of Igarashi et al. (U.S. 2017/0110806).

Regarding claim 2, Oba as modified by Ko discloses an electro-optical device with all the limitations of claim 1 but does not expressly disclose wherein the inorganic film (Oba: 109d, Fig. 5B; Ko: Fig. 1; page 2, para [0019]) includes any of hafnium oxide, tantalum oxide, and aluminum oxide.  However, Ko discloses that the inorganic film (Oba: 109d, Fig. 5B; Ko: Fig. 1; page 2, para [0019]) can include zinc oxide (Ko: page 2, para [0019]).  Furthermore, Igarashi discloses an analogous anisotropic conductive film (100, Fig. 1; page 2, para [0032]) comprising an inorganic insulating filler material comprising zinc oxide or aluminum oxide as art recognized equivalent inorganic insulating filler materials that can be included in the anisotropic conductive film (page 3, para [0041]).

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the inorganic film (Oba: 109d, Fig. 5B; Ko: Fig. 1; page 2, para [0019]) to include aluminum oxide (Igarashi: page 3, para [0041]) in order to obtain the benefits of providing an art recognized equivalent inorganic filler material (Ko: Fig. 1; page 2, para [0019]; Igarashi: page 3, para [0041]) for dispersing the conductive particles (Oba: 109d, Fig. 5B; page 1, para [0015]) in the inorganic film (Oba: 109d, Fig. 5B) as taught by Igarashi (page 3, para [0041]).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art as presently searched does not disclose the electro-optical device of claims 4 and 7 having all the combination of features including “at one of the pair of substrates, an interlayer insulating film having an opening, and an electrode provided along a side face of the opening and electrically coupled, inside the opening, to the inter-substrate conductive member, wherein the inter-substrate conductive member is provided spaced apart from a part of the opening along a side face of the electrode, and the inorganic film is provided to cover from the part of the opening along the side face of the electrode to the side face of the inter-substrate conductive member.”

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.

Regarding claim 1, Applicant argues that Oba does not disclose the newly amended features of a first portion of an inorganic film that is “disposed on a side face of the seal material” and that is spaced apart from a second portion of the inorganic film that is “disposed on a side face of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C LEE/Primary Examiner, Art Unit 2871